Case 1:19-cv-00476-JJM-LDA Document 14 Filed 12/11/19 Page 1 of 10 PageID #: 160




                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF RHODE ISLAND

 ____________________________________
 KENT GRIFFEE                        )
                                      )
        Plaintiff,                    )
                                      )
 v.                                   )                C.A. No.: 1:19-CV-00476-JJM-LDA
                                      )
 DEUTSCHE BANK TRUST COMPANY )
 AMERICAS, AS TRUSTEE RALI           )
 2007-QS, ALIAS DEUTSCHE BANK        )
 TRUST COMPANY                        )
 AMERICAS AS TRUSTEE FOR              )
 RESIDENTIAL ACCREDIT LOANS,          )
 INC., MORTGAGE ASSET-BACKED          )
 PASS-THROUGH CERTIFICATES,           )
 SERIES 2006-QS18                     )
                                      )
        Defendant,                    )
                                      )
 ____________________________________)

                DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT

         Defendant, Deutsche Bank Trust Company Americas, as Trustee RALI 2007-QS, Alias

 Deutsche Bank Trust Company Americas as Trustee for Residential Accredit Loans, Inc.,

 Mortgage Asset-Backed Pass-Through Certificates, Series 2006-QS18 (“Defendant” or “Deutsche

 Bank”), hereby responds to allegations contained in the Complaint filed by Plaintiff, Kent Griffee

 (“Plaintiff”), in the instant action and responds by denying each and every allegations not

 specifically admitted herein and by further responding to the allegations of each numbered

 paragraph herein as follows:

         1.     The allegations set forth in this paragraph are not directed at Defendant and,
                therefore, no response is required.

         2.     Defendant states that the document referenced in this paragraph speaks for itself
                and, therefore, no response is required.




 2587939.1                                       1
Case 1:19-cv-00476-JJM-LDA Document 14 Filed 12/11/19 Page 2 of 10 PageID #: 161




         3.    Defendant admits that it was assigned Plaintiff’s mortgage. The document
               referenced in the remainder of this paragraph speaks for itself and, therefore, no
               response is required. Defendant states that the allegations set forth in final sentence
               of this paragraph are legal conclusions to which no response is required.

         4.    The allegations set forth in this paragraph are not directed at Defendant and,
               therefore, no response is required.

         5.    Defendant states that the document referenced in this paragraph speaks for itself
               and, therefore, no response is required.

         6.    Denied.

         7.    Denied as stated. The name of the referenced Trust is “RALI Series 2006-QS18
               Trust”. Upon information and belief, RALI is short for Residential Accredit Loans
               Inc.

         8.    Admitted.

         9.    Defendant states that the document referenced in this paragraph speaks for itself
               and, therefore, no response is required.

         10.   The allegations set forth in this paragraph are not directed at Defendant and,
               therefore, no response is required. Defendant further states that Defendant states
               that the document referenced in this paragraph speaks for itself and, therefore, no
               response is required.

         11.   The allegations set forth in this paragraph are not directed at Defendant and,
               therefore, no response is required. Defendant further states that Defendant states
               that the document referenced in this paragraph speaks for itself and, therefore, no
               response is required.

         12.   The allegations set forth in this paragraph are not directed at Defendant and,
               therefore, no response is required. Defendant further states that Defendant states
               that the document referenced in this paragraph speaks for itself and, therefore, no
               response is required.

                                            COUNT I

                   BREACH OF CONTRACT AND BREACH OF THE
                  COVENANT OF GOOD FAITH AND FAIR DEALING

         13.   Defendant repeats and reasserts its answers and defenses to paragraphs 1-12, as if
               fully set forth herein.

         14.   The allegations set forth in this paragraph, to the extent they are directed at
               Defendant, are denied. The remaining allegations in this paragraph constitute legal



 2587939.1                                       2
Case 1:19-cv-00476-JJM-LDA Document 14 Filed 12/11/19 Page 3 of 10 PageID #: 162




               conclusion to which to which no response is required and reference a document,
               which speaks for itself.

         15.   This paragraph sets forth allegations as to the content of a document which speaks
               for itself and, therefore, no response is required.

         16.   This paragraph sets forth conclusions of law to which no response is required by
               Defendant.

         17.   This paragraph sets forth conclusions of law to which no response is required by
               Defendant.

         18.   The allegations set forth in this paragraph are not directed at Defendant and,
               therefore, no response is required. The document referenced in this paragraph
               speaks for itself and, therefore, no response is required.

         19.   The allegations set forth in this paragraph are not directed at Defendant and,
               therefore, no response is required. Defendant further states that the allegations in
               this paragraph contain only legal conclusions to which no response is required.

         20.   This paragraph sets forth allegations as to the content of documents which speak
               for themselves and, therefore, no response is required.

         21.   The allegations set forth in this paragraph are not directed at Defendant and,
               therefore, no response is required. The document referenced in this paragraph
               speaks for itself and, therefore, no response is required.

         22.   The allegations set forth in this paragraph constitute a legal conclusion to which no
               response is required. Defendant is without sufficient knowledge or information to
               form a belief as to the truth of the remaining allegations contained in this paragraph
               and, therefore, neither admit or deny the same.

         23.   This paragraph sets forth allegations as to the content of a document which speak
               for themselves and, therefore, no response is required.

         24.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         25.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         26.   This paragraph sets forth allegations as to the content of a document which speaks
               for itself and, therefore, no response is required.

         27.   This paragraph sets forth allegations as to the content of a document which speaks
               for itself and, therefore, no response is required.


 2587939.1                                       3
Case 1:19-cv-00476-JJM-LDA Document 14 Filed 12/11/19 Page 4 of 10 PageID #: 163




         28.   This paragraph sets forth allegations as to the content of a document which speaks
               for itself and, therefore, no response is required.

         29.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         30.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         31.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required. This paragraph sets forth allegations that are not
               directed at Defendant , refer to the content of documents which speak for
               themselves, and sets forth legal conclusions to which no response is required.

         32.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         33.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         34.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         35.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         36.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         37.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         38.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         39.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.


 2587939.1                                       4
Case 1:19-cv-00476-JJM-LDA Document 14 Filed 12/11/19 Page 5 of 10 PageID #: 164




         40.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         41.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         42.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         43.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         44.   The allegations set forth in this paragraph contain only legal conclusions, to which
               no response is required.

         45.   This paragraph sets forth allegations as to the content of a document which speaks
               for itself and, therefore, no response is required.

         46.   The allegations set forth in this paragraph do not plead a cognizable allegation such
               that a response is required.

         47.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         48.   This paragraph sets forth allegations that are not directed at Defendant , refer to the
               content of documents which speak for themselves, and sets forth legal conclusions
               to which no response is required.

         49.   This paragraph sets forth allegations as to the content of a document which speaks
               for itself and, therefore, no response is required.

         50.   The allegations set forth in this paragraph are not directed at Defendant and,
               therefore, no response is required. Defendant further states that Defendant states
               that the document referenced in this paragraph speaks for itself and, therefore, no
               response is required.

         51.   The allegations set forth in this paragraph contain only legal conclusions, to which
               no response is required.

         52.   Defendant denies that it breached any contract.

         53.   The allegations set forth in this paragraph contain only legal conclusions, to which
               no response is required. To the extent a response is required, denied.


 2587939.1                                       5
Case 1:19-cv-00476-JJM-LDA Document 14 Filed 12/11/19 Page 6 of 10 PageID #: 165




         54.   Denied.

         55.   The allegations set forth in this paragraph contain only legal conclusions, to which
               no response is required.

         56.   Defendant lacks knowledge sufficient to admit or deny the allegations contained i
               n this paragraph.

         57.   There is no paragraph 57 contained in Plaintiff’s Complaint.

         58.   The allegations set forth in this paragraph contain only legal conclusions, to which
               no response is required. To the extent a response is required, denied.

         59.   The allegations set forth in this paragraph contain only legal conclusions, to which
               no response is required. To the extent a response is required, denied.

         60.   The allegations set forth in this paragraph contain only legal conclusions, to which
               no response is required. To the extent a response is required, denied.

         61.   The allegations set forth in this paragraph contain only legal conclusions, to which
               no response is required. To the extent a response is required, denied.

         62.   The allegations set forth in this paragraph contain only legal conclusions, to which
               no response is required. To the extent a response is required, denied.

                                         COUNT II
                                    INJUNCTIVE RELIEF

         63.   Defendant repeats and reasserts its answers and defenses to paragraphs 1-62, as if
               fully set forth herein.

         64.   The allegations set forth in this paragraph are not directed at Defendant and,
               therefore, no response is required. To the extent a response is required, the
               allegations set forth in this paragraph contain only legal conclusions, to which no
               response is required.

         65.   The allegations set forth in this paragraph are not directed at Defendant and,
               therefore, no response is required. To the extent a response is required, the
               allegations set forth in this paragraph contain only legal conclusions, to which no
               response is required.

         66.   This paragraph sets forth allegations as to the content of a document which speaks
               for itself and, therefore, no response is required.

         67.   This paragraph sets forth allegations as to the content of a document which speaks
               itself and, therefore, no response is required.




 2587939.1                                      6
Case 1:19-cv-00476-JJM-LDA Document 14 Filed 12/11/19 Page 7 of 10 PageID #: 166




         68.   This paragraph sets forth allegations as to the content of a document which speaks
               for itself and, therefore, no response is required.

         69.   This paragraph sets forth allegations as to the content of a document which speaks
               for itself and, therefore, no response is required.

         70.   This paragraph sets forth allegations as to the content of a document which speaks
               for itself and, therefore, no response is required.

         71.   This paragraph sets forth allegations as to the content of a document which speaks
               for itself and, therefore, no response is required.

         72.   The allegations set forth in this paragraph contain only legal conclusions, to which
               no response is required. To the extent a response is required, denied.

         73.   The allegations set forth in this paragraph contain only legal conclusions, to which
               no response is required.

         74.   The allegations set forth in this paragraph contain only legal conclusions, to which
               no response is required.

         75.   The allegations set forth in this paragraph are not directed at Defendant , and refer
               to the content of documents which speak for themselves and, therefore, no response
               is required.

         76.   The allegations set forth in this paragraph contain only legal conclusions, to which
               no response is required.

         77.   Denied.

         78.   Denied.

         79.   The allegations set forth in this paragraph contain only legal conclusions, to which
               no response is required. To the extent a response is required, denied

         80.   Denied.

         81.   The allegations set forth in this paragraph are not directed at Defendant , and refer
               to the content of documents which speak for themselves and, therefore, no response
               is required.

         82.   The allegations set forth in this paragraph are not directed at Defendant , and refer
               to the content of documents which speak for themselves and, therefore, no response
               is required.

         83.   The allegations set forth in this paragraph are not directed at Defendant , and refer
               to the content of documents which speak for themselves and, therefore, no response
               is required.



 2587939.1                                       7
Case 1:19-cv-00476-JJM-LDA Document 14 Filed 12/11/19 Page 8 of 10 PageID #: 167




         84.    The allegations set forth in this paragraph are not directed at Defendant and,
                therefore, no response is required.

         85.    The allegations set forth in this paragraph contain only legal conclusions, to which
                no response is required. To the extent a response is required, denied.

         86.    The allegations set forth in this paragraph contain only legal conclusions, to which
                no response is required. To the extent a response is required, denied

                                   AFFIRMATIVE DEFENSES

         Without assuming any burdens imposed by law, Defendant                 asserts the following

 affirmative defenses to the claims asserted by Plaintiff in his Complaint.

                                          FIRST DEFENSE

         Plaintiff’s Complaint fails to state a claim upon which relief can be granted and, therefore,

 Plaintiff is not entitled to recover in this matter. As such, Plaintiff’s Complaint should be dismissed

 pursuant to 12(b)(6).

                                        SECOND DEFENSE

         Plaintiff’s claims against Defendant are barred by the doctrine of laches, waiver and/or

 estoppel.

                                         THIRD DEFENSE

         Plaintiff’s claim against Defendant are barred by the applicable statute of limitations.

                                        FOURTH DEFENSE

         Plaintiff is barred from recovery, or any alleged damages must be reduced on account of

 Plaintiff’s failure to mitigate alleged damages.

                                          FIFTH DEFENSE

         Plaintiff is barred from recovery under the doctrine of accord and satisfaction.

                                         SIXTH DEFENSE

         Any alleged loss or damages suffered by the Plaintiffs were caused by third-parties, over

 whom Defendant had no control and for whose actions Defendant is not responsible.


 2587939.1                                          8
Case 1:19-cv-00476-JJM-LDA Document 14 Filed 12/11/19 Page 9 of 10 PageID #: 168




                                       SEVENTH DEFENSE

         Plaintiff’s claims against Defendant are barred because they have been released, forfeited,

 or waived.

                                        EIGHTH DEFENSE

         Plaintiff’s claims against Defendant are barred because Defendant fulfilled all obligations

 pursuant to the relevant documents.

                                        NINTH DEFENSE

         Plaintiff’s claims against Defendant are barred by the doctrine of unclean hands.

                                        TENTH DEFENSE

         Plaintiff’s claims against Defendant are barred by the doctrine of unjust enrichment.

                                       ELEVENTH DEFENSE

         Plaintiff’s claims against Defendant are barred by the applicable statute of frauds.

                                       TWELFTH DEFENSE

         Defendant reserves the right to assert additional affirmative defenses as determined

 applicable through discovery.

         WHEREFORE, Defendant            respectfully requests that this Honorable Court enter

 Judgment in its favor, dismiss Plaintiff’s Complaint with prejudice, award Defendant attorneys’

 fees, and grant such other relief as the Court deems appropriate.

                                         JURY DEMAND

         Defendant demands a trial by jury on all issues so triable.




 2587939.1                                        9
Case 1:19-cv-00476-JJM-LDA Document 14 Filed 12/11/19 Page 10 of 10 PageID #: 169




                                               Respectfully submitted,

                                               DEUTSCHE BANK TRUST COMPANY
                                               AMERICAS, AS TRUSTEE RALI 2007-QS,
                                               ALIAS DEUTSCHE BANK TRUST COMPANY
                                               AMERICAS AS TRUSTEE FOR RESIDENTIAL
                                               ACCREDIT LOANS, INC., MORTGAGE ASSET-
                                               BACKED PASS-THROUGH CERTIFICATES,
                                               SERIES 2006-QS18,
                                               By its Attorney,

                                               /s/ Shanna M. Boughton
                                               Shanna M. Boughton, Bar No. 8283
                                               MCGLINCHEY STAFFORD, PLLC
                                               One Boston Place, Suite 2910
                                               Boston, MA 02108
                                               Tel: (857) 453-7171
                                               Fax: (617) 830-0655
                                               Email: sboughton@mcglinchey.com


                                  CERTIFICATE OF SERVICE

          I, Shanna M. Boughton attorney for the Defendant hereby certify that on this 11th day of

  December, 2019, a copy of this pleading was filed electronically with the Clerk of Court using the

  CM/ECF system. Notice of this filing will be sent to all known counsel of record by operation of

  the court’s CM/ECF system.

                                               /s/Shanna M. Boughton
                                               Shanna M. Boughton




  2587939.1                                      10
